       Case: 2:20-cv-02129-EAS-CMV Doc #: 56 Filed: 08/27/20 Page: 1 of 2 PAGEID #: 758                (1 of 2)

                                UNITED STATES COURT OF APPEALS
                                     FOR THE SIXTH CIRCUIT
                                     100 EAST FIFTH STREET, ROOM 540
    Deborah S. Hunt                 POTTER STEWART U.S. COURTHOUSE                       Tel. (513) 564-7000
        Clerk                           CINCINNATI, OHIO 45202-3988                     www.ca6.uscourts.gov




                                               Filed: August 26, 2020

Ms. Elizabeth Bonham
Mr. Mark R. Brown
Mr. David Joseph Carey
Mr. Stephen P. Carney
Ms. Stephen Chang
Mr. Derek S. Clinger
Mr. Benjamin Michael Flowers
Mr. Jeffrey Todd Green
Mr. Oliver B. Hall
Mr. Michael Jason Hendershot
Mr. Shams Hanif Hirji
Mr. Dale Edwin Ho
Ms. Naomi Igra
Ms. Jennifer H. Lee
Ms. Freda Levenson
Mr. Donald J. McTigue
Ms. Julie M. Pfeiffer
Ms. Anne M. Sferra
Mr. Christopher N. Slagle
Mr. Bryan Matthew Smeenk
Ms. Tiffany Alora Thomas
Mr. Tyler Wolfe


                  Re: Case No. 20-3526, Chad Thompson, et al v. Richard Dewine, et al
                      Originating Case No. : 2:20-cv-02129

Dear Counsel,

  The Court issued the enclosed Order today in this case.

                                               Sincerely yours,

                                               s/Roy G. Ford
                                               Case Manager
                                               Direct Dial No. 513-564-7016

cc: Mr. Richard W. Nagel

Enclosure
Case: 2:20-cv-02129-EAS-CMV Doc #: 56 Filed: 08/27/20 Page: 2 of 2 PAGEID #: 759                (2 of 2)




                                        Case No. 20-3526

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

                                             ORDER

CHAD THOMPSON; WILLIAM T. SCHMITT; DON KEENEY

              Plaintiffs - Appellees

v.

RICHARD MICHAEL DEWINE, in his capacity as the Governor of Ohio; AMY ACTON, in
her official capacity as Director of Ohio Department of Health; FRANK LAROSE, in his official
capacity as Ohio Secretary of State

              Defendants - Appellants

OHIOANS FOR SECURE AND FAIR ELECTIONS; DARLENE L. ENGLISH; LAURA A.
GOLD; ISABEL C. ROBERTSON; EBONY SPEAKES-HALL; PAUL MOKE; ANDRE
WASHINGTON; SCOTT A. CAMPBELL; SUSAN ZEIGLER; HASAN KWAME
JEFFRIES;OHIOANS FOR RAISING THE WAGE; ANTHONY CALDWELL; JAMES E.
HAYES; DAVID G. LATANICK; PIERRETTE M. TALLEY

             Intervenors - Appellees



     Upon consideration of the unopposed motion to withdraw by Intervenors-Appellees Ohioans

for Secure and Fair Elections, et al. and Ohioans for Raising the Wage, et al.,


     It is ORDERED that the motion be, and it hereby is GRANTED.



                                                  ENTERED BY ORDER OF THE COURT
                                                  Deborah S. Hunt, Clerk


Issued: August 26, 2020
                                                  ___________________________________
